DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-5, 9, 11, 13-16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40-41 and 43-45 of U.S. Patent No. 10,962,197 in view of SINYUGIN (US 2007/0183040), PANG (US 7,287,892), and BRYCHELL (US 2010/0124074).
Regarding claim 1, see Table 1 below.
Claim 1 of 
application 17/203,663
(APP’663)
Claim 40 of 
patent 10,962,197
(PAT’197)
Comments
an optically transmissive sheet having a first broad-

substantially 5coextensive with a first side of the optically transmissive sheet, and the second broad-area surface substantially coextensive with a second side of the optically transmissive sheet

a plurality of elongated light coupling elements disposed in registration with respect to the side-emitting LED packages;
The “light coupling area” and the “plurality of elongated light coupling elements” were considered to be referring to the same element. PAT’197 fails to explicitly disclose the light coupling area located near the first edge
a two-dimensional light extraction area located on at 

at a distance from the first edge

a generally planar strip of heat-conducting printed circuit having a major surface extending parallel to the first broad-area surface, wherein at least a substantial portion of the major surface is located in a space between the first and second edges;
PAT’197 fails to explicitly disclose the strip of heat-conducting printed circuit located near the first edge of the optically transmissive sheet
 15a linear array of electrically interconnected side-emitting LED packages mounted to the major surface of the strip 



a plurality of light extraction features formed in or on one of the first and second broad-area surfaces within the two-dimensional light extraction area and 20configured for extracting light from the optically transmissive sheet,

a plurality of light extraction features formed in at least one of the first and second broad-area surfaces at a distance from the side-emitting LED packages and configured for extracting light from the planar sheet of the optically transmissive material;


wherein at least one of the light coupling elements has a pair of opposing walls extending perpendicular to the first and second broad-area surfaces, wherein at least one of the opposing walls is configured for receiving light 

wherein a plane of a light emitting aperture of each of the electrically interconnected side-emitting LED packages is oriented perpendicular to the major surface and the first broad-area surface, wherein the optically transmissive sheet is configured to propagate light from the light coupling area towards the two-25dimensional light extraction area using optical transmission and total internal reflection, 

wherein a plane of a light emitting aperture of each of the side-emitting LED packages is oriented perpendicular to the major surface and the first broad-area surface, wherein the planar sheet of the optically transmissive material is configured to receive light from the side-emitting LED packages and propagate the received light towards the plurality of light extraction features using optical transmission and total internal reflection, 
The “optically transmissive sheet” and “optically transmissive material” were considered to propagate light using optical transmission and total internal reflection.
wherein a density of the light extraction features within the two-dimensional light extraction area increases with 

PAT’197 fails to explicitly disclose the density of the light extraction features from the light coupling area



	PAT’197 fails to disclose a first broad-area surface substantially 5coextensive with a first side of the optically transmissive sheet, a second broad-area surface substantially coextensive with a second side of the optically transmissive sheet, a light coupling area located near the first edge of the optically transmissive sheet, a two-dimensional light extraction area at a distance from the first edge, a strip of heat-conducting printed circuit located near the first edge of the optically transmissive sheet, and a density of the light extraction features increases with a distance from the light coupling area.
However, SINYUGIN discloses a first broad-area surface substantially 5coextensive with a first side of an optically transmissive sheet (as seen in Fig.2, the “first broad-area surface” was considered to be the top first side of an optically transmissive sheet 1), a second broad-area surface substantially coextensive with a second side of the optically transmissive sheet (as seen in Fig.2, the “second broad-area surface” was considered to be the bottom second side of the optically transmissive sheet 1), and a light coupling area (4, Figs.1-2) located near the first edge of the optically transmissive sheet (as seen in Fig.2, the light coupling area 4 was considered to be near a left side edge of the optical transmissive sheet 1).
However, PANG discloses a strip of heat-conducting printed circuit (as seen in Fig.5 and col.5, lines 48-50, the “strip of heat-conducting printed circuit” was considered to be the PCB 53 having heat dissipation material) located near the first edge of an optically transmissive sheet (as 
However, BRYCHELL discloses a two-25dimensional light extraction area (105, Fig.2) at a distance from the first edge of an optically transmissive sheet (as seen in Figs.2 and 4A, the two-25dimensional light extraction area 105 is at a distance from a side edge of the optical transmissive sheet 100), and a density of the light extraction features increases with a distance from a light coupling area (as seen in Figs.2 and 4A, a density of the light extraction features 105 increases with a distance from a light coupling area 140).
Therefore, in view of SINYUGIN, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the first and second broad-area surface substantially coextensive with the first and second side of the optically transmissive sheet as taught by SINYUGIN to the optically transmissive sheet of PAT’197 in order to provide a optically transmissive sheet having a top side and a bottom side.
Therefore, in view of SINYUGIN, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the light coupling area located near the first edge of the optically transmissive sheet as taught by SINYUGIN to the optically transmissive sheet of PAT’197 in order to position the light coupling area between the first and second edges of the optically transmissive sheet.
Therefore, in view of PANG, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the strip of heat-conducting printed circuit near the first edge of the optically transmissive sheet as taught by PANG to the first edge of the optically transmissive sheet of PAT’197 modified by SINYUGIN in order to position the strip of 
Therefore, in view of BRYCHELL, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the two-25dimensional light extraction area at a distance from the first edge of an optically transmissive sheet as taught by BRYCHELL to the light extraction features of PAT’197 modified by SINYUGIN and PANG in order to position the two-25dimensional light extraction area between the first and second edges of the optically transmissive sheet.
Therefore, in view of BRYCHELL, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the density of the light extraction features increases with a distance from the light coupling area as taught by BRYCHELL to the light extraction features of PAT’197 modified by SINYUGIN and PANG in order to provide a more uniform light distribution.

Regarding claim 2, PAT’197 as discussed above for claim 1 further discloses wherein the light coupling area comprises a linear array of optically transmissive light coupling elements formed in a surface of the optically transmissive sheet and distributed along the first edge according to a regular pattern (see Table 1 above).

Regarding claim 4, PAT’197 as discussed above for claim 1 further discloses wherein each of the optically transmissive light coupling elements is disposed in registration with respect to one of the electrically interconnected side-emitting LED packages and has a pair of opposing walls extending perpendicular to the first and second broad-area surfaces, and wherein at least 

Regarding claim 5, see Table 2 below.
Claim 5 of 
application 17/203,663
(APP’663)
Claim 43 of 
patent 10,962,197
(PAT’197)
Comments
a highly elongated light coupling element formed from an optically transmissive dielectric material and longitudinally extending parallel to the strip of heat-conducting printed circuit.
wherein at least one of the plurality of elongated light coupling elements is longitudinally extending parallel to the generally planar strip of heat-conducting printed circuit.
PAT’197 fails to disclose the highly elongated light coupling element formed from an optically transmissive dielectric material

Table 2

PAT’197 modified by SINYUGIN, PANG, and BRYCHELL as discussed above for claim 1 fails to disclose a highly elongated light coupling element formed from an optically transmissive dielectric material
However, PANG further discloses a highly elongated light coupling element (51, Fig.5) formed from an optically transmissive dielectric material (as seen in col.5, line 17-21, since the 
Therefore, in view of PANG, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the optically transmissive dielectric material as taught by PANG to the highly elongated light coupling element of PAT’197 modified by SINYUGIN, PANG, and BRYCHELL in order to provide a type of material to the highly elongated light coupling element for directing light of the light source into the optically transmissive sheet.

Regarding claim 9, PAT’197 modified by SINYUGIN, PANG, and BRYCHELL as discussed above for claim 1 fails to disclose at least one cylindrical lens located between the linear array of electrically interconnected side-emitting LED packages and the optically transmissive sheet.
However, SINYUGIN further discloses a cylindrical lens (as seen in Fig.5, the “cylindrical lens” was considered to be the plate 4, 5 because the plate 4, 5 is an elongated optical element with a spherical-like surface) located between linear array of electrically interconnected side-emitting LED packages (7, Fig.5) and an optically transmissive sheet (1, Fig.5).
Therefore, in view of SINYUGIN, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the cylindrical lens as taught by SINYUGIN between the linear array of electrically interconnected side-emitting LED packages and the optically transmissive sheet of PAT’197 modified by SINYUGIN, PANG, and BRYCHELL in order direct light of the light source into the optically transmissive sheet.

Regarding claim 11, see Table 3 below.
Claim 11 of 
application 17/203,663
(APP’663)
Claim 41 of 
patent 10,962,197
(PAT’197)
Comments
an opaque light absorbing film positioned along the second broad-area surface in a proximity of the light coupling area and configured to absorb light emerging from the second broad-area surface.
an opaque light control element positioned on the side of the second broad-area surface in a proximity of a light coupling area of the planar sheet of the optically transmissive material and configured to absorb, back-scatter or reflect light emerging from the second broad-area surface.


Table 3

Regarding claim 13, see Table 4 below.
Claim 13 of 
application 17/203,663
(APP’663)
Claim 45 of 
patent 10,962,197
(PAT’197)
Comments

an opaque heat-conductive channel at least partially encasing the side-emitting LED packages.


Table 4

Regarding claim 14, see Table 5 below.
Claim 14 of 
application 17/203,663
(APP’663)
Claim 45 of 
patent 10,962,197
(PAT’197)
Comments
an elongated housing at least partially encasing the light coupling area and the linear array of electrically interconnected side-emitting LED packages, wherein the elongated housing has an opening configured to provide a light passage from the linear array of electrically interconnected side-emitting 

PAT’197 fails to explicitly disclose wherein the elongated housing has an opening configured to provide a light passage from the linear array of electrically interconnected side-emitting LED packages to the optically transmissive sheet.

Table 5

PAT’197 modified by SINYUGIN, PANG, and BRYCHELL fails to explicitly disclose wherein the elongated housing has an opening configured to provide a light passage from the linear array of electrically interconnected side-emitting LED packages to the optically transmissive sheet.
Regarding “wherein the elongated housing has an opening configured to provide a light passage from the linear array of electrically interconnected side-emitting LED packages to the optically transmissive sheet”, since the channel of PAT’197 encases the LED packages, the channel of PAT’197 was considered to house the LED packages. In addition, the term “channel” of PAT’197 suggests that there is a groove, opening, or entrance such that the light of the LED packages can pass through the opening. 

Regarding claim 15, see Table 6 below.
Claim 15 of 
application 17/203,663
(APP’663)
Claim 44 of 
patent 10,962,197
(PAT’197)
Comments
wherein at least one of the electrically interconnected side-emitting LED packages is located at an edge of the 



Table 6

Regarding claim 16, see Table 7 below.
Claim 16 of 
application 17/203,663
(APP’663)
Claim 44 of 
patent 10,962,197
(PAT’197)
Comments
wherein at least one of the side-emitting LED packages is located at an edge of the strip of heat-conducting printed circuit and has a height which is less than 2 mm.
wherein at least one of the side-emitting LED packages is located at an edge of the generally planar strip of heat-conducting printed circuit.
PAT’197 fails to disclose at least one of the side-emitting LED packages has a height which is less than 2 mm.

Table 7
	
PAT’197 modified by SINYUGIN, PANG, and BRYCHELL fails to disclose at least one of the side-emitting LED packages has a height which is less than 2 mm.
Regarding “at least one of the side-emitting LED packages has a height which is less than 2mm”, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a height less than 2mm to the LED packages of PAT’197 modified by SINYUGIN, PANG, and BRYCHELL in order to provide a type of light source (e.g. LED 

Regarding claim 19, PAT’197 modified by SINYUGIN, PANG, and BRYCHELL as discussed above for claim 1 fails to disclose wherein the plurality of light extraction features comprises an image print made using ink configured to convert light from a first wavelength of visible spectrum to a second wavelength of visible spectrum and become conspicuous when illuminated by the electrically interconnected side-emitting LED packages.
However, BRYCHELL further discloses a plurality of light extraction features (as seen in Fig.4A, the “light extraction features” was considered to be the extraction pattern/extractor pixels 105) includes an image print made using inks (as seen in para[0026], the light extraction features 105 includes ink) configured to convert light from a first wavelength of visible spectrum to a second wavelength of visible spectrum (as seen in para[0035], since the inks can be different colors, the inks convert light from a first wavelength to a second wavelength) and become conspicuous when illuminated by LED packages (as seen in para[0026] and para[0032], the light emission corresponds to the image print of the light extraction features 105; when the image print of the light extraction features 105 is illuminated, the image print becomes conspicuous or readily visible). 
Therefore, in view of BRYCHELL, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate an image print made using inks as taught by BRYCHELL to the light extraction features of PAT’197 modified by SINYUGIN, .

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40 of U.S. Patent No. 10,962,197 modified by SINYUGIN (US 2007/0183040), PANG (US 7,287,892), and BRYCHELL (US 2010/0124074), and in view of WANG (US 2008/0170414)
Regarding claim 3, PAT’197 modified by SINYUGIN, PANG, and BRYCHELL fails to disclose wherein at least one of the optically transmissive light coupling elements is formed by a rounded ridge oriented perpendicular to a longitudinal axis of the strip of heat-conducting printed circuit.
However, WANG discloses an optically transmissive light coupling element (41, Fig.10) is formed by a rounded ridge (as seen in Fig.10, the “optically transmissive light coupling element” was considered to have a rounded portion) oriented perpendicular to a longitudinal axis of light sources (as seen in Fig.10, the light sources 43 were considered to collectively form a longitudinal axis and the optically transmissive light coupling element 41 was considered to be oriented perpendicular to the longitudinal axis).
Therefore, in view of WANG, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the optically transmissive light coupling element formed by a rounded ridge as taught by WANG to the optically transmissive light coupling element of PAT’197 modified by SINYUGIN, PANG, and BRYCHELL in order to provide an alternative shape to the optically transmissive light coupling element for directing light of the light source into the optically transmissive sheet.
.

Claims 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 46 of U.S. Patent No. 10,962,197 modified by SINYUGIN (US 2007/0183040), PANG (US 7,287,892), and BRYCHELL (US 2010/0124074), and in view of RIGROD (US 3,883,221).
Regarding claim 6, PAT’197 modified by SINYUGIN, PANG, and BRYCHELL fails to disclose a flexible multi-layer optically transmissive prism film positioned parallel to the optically transmissive sheet and comprising a smooth outer surface, a first prism film, an adhesive layer, and a second prism film bonded to the first prism film, wherein the first prism film comprises a first array of parallel linear prisms, wherein the second prism film comprises a second array of parallel linear prisms facing the first prism film, and wherein each of the parallel linear prisms of the first and second arrays of parallel linear prisms defines a pair of opposing side walls sloped at an angle of less than 90 degrees with respect to the smooth outer surface.
However, RIGROD discloses a flexible multi-layer optically transmissive prism film (25, 26, Fig.2) positioned parallel to an optically transmissive sheet (23, Fig.2) and including a smooth outer surface (as seen in Fig.2, the outer surface of the second prism film 25 was considered to be smooth), a first prism film (26, 28, Fig.2), a second prism film (25, Fig.2) 
Therefore, in view of RIGROD, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the flexible multi-layer optically transmissive prism film as taught by RIGROD to the optically transmissive sheet of PAT’197 modified by SINYUGIN, PANG, and BRYCHELL in order to direct light of the light source into the optically transmissive sheet.
Regarding “an adhesive layer”, the claim fails to recite how the adhesive layer relates to the rest of the structure. In other words, the claim merely recites the adhesive layer is present, but the claim fails to recite where the adhesive layer is or what the adhesive layer is attached to. As a result, one of ordinary skill in the art would have recognized to merely incorporate an adhesive layer to attach optical elements, reflective elements, or support elements to the flexible multi-layer optically transmissive prism film of PAT’197 modified by SINYUGIN, PANG, BRYCHELL, and RIGROD. In addition, the prior art shows the flexible multi-layer optically transmissive prism film attached to the optically transmissive sheet by an adhesive layer.

Regarding claim 7, see Table 8 below.
Claim 7 of 
application 17/203,663
(APP’663)
Claim 46 of 
patent 10,962,197
(PAT’197)
Comments
a fluorescent film material extending longitudinally and laterally along the optically transmissive sheet and being approximately coextensive with the two-dimensional light extraction area, wherein the fluorescent film material comprises light scattering features and is configured to convert light from a first wavelength of visible spectrum to a second wavelength of visible spectrum, and wherein the second wavelength is longer than the first wavelength.
a light converting layer formed from a sheet of fluorescent material and positioned in energy receiving relationship with respect to the planar sheet of the optically transmissive material, wherein the sheet of fluorescent material comprises light scattering features, wherein the fluorescent material is configured for converting light from a first wavelength of visible spectrum to a second wavelength of visible spectrum, and wherein the second wavelength is longer than the first wavelength.
The “fluorescent film material” and the “light converting layer formed from a sheet of fluorescent material” were considered to be referring to the same element. PAT’197 fails to disclose the fluorescent film material extending longitudinally and laterally along the optically transmissive sheet and being approximately coextensive with the two-dimensional light extraction area



PAT’197 modified by SINYUGIN, PANG, BRYCHELL, and RIGROD fails to disclose the fluorescent film material extending longitudinally and laterally along the optically transmissive sheet and being approximately coextensive with the two-dimensional light extraction area.
Regarding “the fluorescent film material extending longitudinally and laterally along the optically transmissive sheet and being approximately coextensive with the two-dimensional light extraction area”, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the fluorescent film material extending longitudinally and laterally along the optically transmissive sheet and being approximately coextensive with the two-dimensional light extraction area to the fluorescent film material of PAT’197 modified by SINYUGIN, PANG, BRYCHELL, and RIGROD in order to convert the light of the light sources into a different visible spectrum to provide a desired light output.

Regarding claim 8, PAT’197 modified by SINYUGIN, PANG, BRYCHELL, and RIGROD as discussed above for claim 6 discloses wherein a first layer of the multi-layer optically transmissive prism film has a first refractive index, and wherein a second layer of the multi-layer optically transmissive prism film has a second refractive index which is different than the first refractive index (as seen in Fig.2 of RIGROD, the first layer 26 and the second layer 25 have different refractive indices np, nc).

Claims 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 48 of U.S. Patent No. 10,962,197 modified by SINYUGIN (US 2007/0183040), PANG (US 7,287,892), and BRYCHELL (US 2010/0124074), and in view of QI (US 2012/0182497).
Regarding claim 10, see Table 9 below.
Claim 10 of 
application 17/203,663
(APP’663)
Claim 48 of 
patent 10,962,197
(PAT’197)
Comments
wherein the strip of heat-conducting printed circuit is formed from a flexible material and bonded to the first broad-area surface using adhesive, and wherein a height of the electrically interconnected side-emitting LED packages is less than 2 mm.
wherein the generally planar strip of heat-conducting printed circuit is bonded to the first broad-area surface using adhesive, and wherein a height of the side-emitting LED packages is less than 2 mm.
PAT’197 fails to disclose the strip of heat-conducting printed circuit is formed from a flexible material

Table 9

	PAT’197 modified by SINYUGIN, PANG, and BRYCHELL fails to disclose the strip of heat-conducting printed circuit is formed from a flexible material.

Therefore, in view of QI, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the flexible material as taught by QI to the strip of heat-conducting printed circuit of PAT’197 modified by SINYUGIN, PANG, and BRYCHELL in order to provide a degree of flexibility to the strip of heat-conducting printed circuit.

Regarding claim 12, see Table 10 below.
Claim 12 of 
application 17/203,663
(APP’663)
Claim 48 of 
patent 10,962,197
(PAT’197)
Comments
an opaque light absorbing film positioned along the second broad-area surface in a proximity of the light coupling area, wherein the strip of heat-conducting printed circuit is formed from a flexible material and bonded to the first broad-area surface using adhesive, and 


PAT’197 fails to disclose an opaque light absorbing film positioned along the second broad-area surface in a proximity of the light coupling area, and the strip of heat-conducting printed circuit is formed from a flexible material

Table 10

PAT’197 modified by SINYUGIN, PANG, and BRYCHELL fails to disclose an opaque light absorbing film positioned along the second broad-area surface in a proximity of the light coupling area, and the strip of heat-conducting printed circuit is formed from a flexible material.
However, BRYCHELL further discloses an opaque light absorbing film (as seen in Fig.2 and para[0033], the “opaque light absorbing film” was considered to be the image 170 positioned on the top surface of the optical transmissive sheet 100 absorbing light) positioned along the second broadest-area surface in a proximity of a light coupling area (140, Fig.2).
However, QI discloses a strip of heat-conducting printed circuit (86, Fig.8) is formed from a flexible material (as seen in para[0044], the strip of heat-conducting printed circuit 86 is formed from a flexible material of polymer).
Therefore, in view of BRYCHELL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the opaque light absorbing film as taught by BRYCHELL to the second broadest-area surface of PAT’197 modified by SINYUGIN, PANG, and BRYCHELL in order to minimize hot spots located near the light coupling area.
Therefore, in view of QI, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the flexible material as taught by QI to the strip .

25.	Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44 and 46 of U.S. Patent No. 10,962,197 modified by SINYUGIN (US 2007/0183040), PANG (US 7,287,892), and BRYCHELL (US 2010/0124074), and in view of VAN DEN BERGE (US 2011/0019436).
Regarding claim 17, see Table 11 below.
Claim 17 of 
application 17/203,663
(APP’663)
Claim 46 of 
patent 10,962,197
(PAT’197)
Comments
a fluorescent film material extending longitudinally and laterally along the optically transmissive sheet and being approximately coextensive with the two-dimensional light extraction area, wherein the fluorescent film material comprises light scattering features and is configured to convert light from a first 

extending longitudinally and laterally along the optically transmissive sheet and being approximately coextensive with the two-dimensional light extraction area



PAT’197 modified by SINYUGIN, PANG, and BRYCHELL fails to disclose the fluorescent film material extending longitudinally and laterally along the optically transmissive sheet and being approximately coextensive with the two-dimensional light extraction area.
However, VAN DEN BERGE discloses a fluorescent film material (104, Fig.1) extending longitudinally and laterally along an optically transmissive sheet (102, Fig.1) and being approximately coextensive with a two-dimensional light extraction area (as seen in Fig.1, the fluorescent material 104 was considered to extend in a longitudinal and lateral direction on the planar sheet 102).
Therefore, in view of VAN DEN BERGE, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the fluorescent film material extending longitudinally and laterally along the optically transmissive sheet and being approximately coextensive with the two-dimensional light extraction area as taught by VAN DEN BERGE to the fluorescent film material of PAT’197 modified by SINYUGIN, PANG, and 

Regarding claim 18, see Table 12 below.
Claim 18 of 
application 17/203,663
(APP’663)
Claim 44 of 
patent 10,962,197
(PAT’197)
Comments
an optically transmissive light converting layer disposed in energy receiving relationship with respect to the optically transmissive sheet, wherein the light converting layer comprises a fluorescent film material having light scattering features and configured for converting light from a first wavelength of visible spectrum to a second wavelength of visible spectrum, wherein the second wavelength is longer than the first wavelength, and wherein 

PAT’197 fails to disclose an optically transmissive light converting layer disposed in energy receiving relationship with respect to the optically transmissive sheet, wherein the light converting layer comprises a fluorescent film material having light scattering features and configured for converting light from a first wavelength of visible spectrum to a second wavelength of visible spectrum, wherein the second wavelength is longer than the first wavelength, and at least one of the electrically interconnected side-emitting LED packages has a height which is less than 2 mm.



PAT’197 modified by SINYUGIN, PANG, and BRYCHELL fails to disclose an optically transmissive light converting layer disposed in energy receiving relationship with respect to the optically transmissive sheet, wherein the light converting layer comprises a fluorescent film material having light scattering features and configured for converting light from a first wavelength of visible spectrum to a second wavelength of visible spectrum, wherein the second wavelength is longer than the first wavelength, and at least one of the electrically interconnected side-emitting LED packages has a height which is less than 2 mm.
However, VAN DEN BERGE discloses an optically transmissive light converting layer (104, Fig.1) disposed in energy receiving relationship with respect to an optically transmissive sheet (102, Fig.1), the light converting layer includes a fluorescent film material having light scattering features (103, Fig.1) and configured for converting light from a first wavelength of visible spectrum to a second wavelength of visible spectrum, and the second wavelength is longer than the first wavelength (as seen in para[0036], the light extraction features 103, 104 are excited with a higher energy/shorter wavelength and emits a longer wavelength).

Regarding “at least one of the electrically interconnected side-emitting LED packages has a height which is less than 2 mm”, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a height less than 2mm to the LED packages of PAT’197 modified by SINYUGIN, PANG, BRYCHELL, and VAN DEN BERGE in order to provide a type of light source (e.g. LED package) with a desired dimension suitable for the dimension of the device. It is well within one of ordinary skill in the art to merely select a desired size of light sources for a desired application.

28.	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40 of U.S. Patent No. 10,962,197 modified by SINYUGIN (US 2007/0183040), PANG (US 7,287,892), and BRYCHELL (US 2010/0124074), and in view of CURAN (US 2007/018316)
Regarding claim 20, PAT’197 modified by SINYUGIN, PANG, and BRYCHELL fails to disclose wherein at least a first one of the electrically interconnected side-emitting LED packages is configured to emit light in a different color than a different second one of the electrically interconnected side-emitting LED packages, and wherein each of the first and second one of the electrically interconnected side-emitting LED packages are each configured to emit light with a variable intensity.

Therefore, in view of CURAN, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the first and second LED as taught by CURAN to the electrically interconnected side-emitting LED packages of PAT’197 modified by SINYUGIN, PANG, and BRYCHELL in order to provide a desired colored light output.

Allowable Subject Matter
Claims 1-20 would be allowable over the prior art of record upon timely filing of a terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875    


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875